Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant argued that the prior art of “Palmer also lacks any teaching or suggestion that both the motor and the hand crank are carried by the base. Instead, Palmer teaches that only one of the motor and the hand crank is coupled to the grain mill at a time”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the motor and the hand crank is coupled to the grain mill at a time; a base: that carries both a first power source and a second power source, as required by claim 1; that carries both an electrically operated power source and a manually operated power source, as required by claim 11; or on which both an electric motor and a manual rotary system are disposed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the claim is rejected as filed, 
there is nothing in claims regarding “the motor and the hand crank is coupled to the grain mill at a time” or the motor and the hand crank is coupled to the grain mill in the same time”; and there is nothing in claims regarding phrase “both”;
Accordingly, this argument is not persuasive.
Applicant argued that “the Office has not established a prima facie case of obviousness because neither Palmer nor Siegfried teaches or suggests a linkage that can be selectively moved between: a first power wheel associated with a first power source and a second power wheel associated with a second power source, as required by claim 1; an electrical power wheel associated with an electrically operated power source and a manual power wheel associated with a manually operated power source, as required by claim 11; or a motor power wheel associated with an electric motor and a manually operated power wheel associated with a manual rotary system, as required by claim 19”.

In response to this argument, this is incorrect because:
Regarding claim 1, the prior art of Palmer discloses a linkage fig.5: (24)) that couples with the food grinder drive (fig.5: (26)) and one of the first power drive (figs.5-7: (142)) and the second power drive (fig.1: (42)) to enable selection between use of the first power source and the second power source to operate the food grinder (paragraph 0029).

Regarding claim 11, the prior art of Palmer discloses a linkage (fig.5: (24)) movable between the electrical power drive (figs.5-7: (142)) and the manual power drive (fig.1: (42)) to selectively link the electrical power wheel or the manual power wheel to the grinder drive wheel to provide power to the food grinder (paragraph 0029).

Regarding claim 19, the prior art of Palmer discloses the manual rotary system having a manually operated power drive (fig.1: (42)) adapted to selectively operatively couple to the grinder drive (fig.5: (26)) by the linkage (fig.5: (24)) to provide power to the food grinder when the motor power drive (figs.5-7: (142)) of the electric motor (figs.3: (150)) is not operatively coupled to the grinder drive wheel of the food grinder (paragraph 0029).
Accordingly, this argument is not persuasive.

Applicant argued that the teachings of Siegfried were available to those of ordinary skill in the art for over 40 years before the filing date of Palmer and the teachings of Palmer and Siegfried where thereafter available to those of ordinary skill in the art for more than an additional six (6) years before the above-captioned application was filed. Nevertheless, the Office has not identified any intervening art that supports the notion that there would have been some motivation for one of ordinary skill in the art to have combined teachings or suggestions from Palmer and Siegfried in such a way as to provide a grinder on which two power sources are simultaneously carried by or disposed on the same base and a linkage that enables the two power sources to be selectively coupled to a grinder carried by the base.

In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Accordingly, this argument is not persuasive.
According to the Examiner reply above, the Applicant arguments are not persuasive and the final rejection is maintained.


/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                         

 /JESSICA CAHILL/            Primary Examiner, Art Unit 3753